The opinion of the court was delivered by
Ross, J.
The only question arising on the exceptions is, whether an averment that the defendants made their promissory note on a specified day, and that the note was payable “ six months ” or “ one year ” after its date, without particularly specifying the date of the note, is good on demurrer. Says Mr. Chitty in his work on Pleadings, vol. 1, 258: “ So in an action on a bill or note, though it be payable at a particular time ‘ after date,’ it is not necessary to describe the instrument as ‘ bearing-date ’ on a given day ; it suffices to state that ‘ heretofore, to wit, on, &c.,’ it was made, &c.; and the court said they would intend that the date of the instrument was the day on which it was alleged to have been made ” ; citing 6 M. & S. 75. The authority is satisfactory, and in accordance with the ordinary and plain meaning of the language employed.
Judgment affirmed.-